Citation Nr: 0842234	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-02 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
cervical spondylosis with a herniated nucleus pulposus.

2.  Entitlement to a rating in excess of 10 percent for a 
P.O. excision, Morton's neuroma, left foot with residual 
pain.

3.  Entitlement to a compensable rating for Horner's syndrome 
of the left eye.

4.  Entitlement to a rating in excess of 10 percent for mild 
hemorrhoids.

5.  Entitlement to service connection for a bilateral 
shoulder condition.

6.  Entitlement to service connection for dental extractions.




REPRESENTATION

Veteran represented by:	Brad W. Hornsby, attorney


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

After 20 years, the veteran retired from active military 
service in May 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision.

It is noted that the veteran has a current VA Form 21-22 on 
file designating the Disabled American Veterans as his 
representative.  In an August 2008 letter, the veteran 
indicated that he had retained Brad Hornsby to act as his 
representative, and in October 2008, Mr. Hornsby sent a 
letter on his law firm's letterhead indicating that it was a 
notice of representation.  However, legislation was enacted 
earlier this year which requires that all representatives 
execute either a VA Form 21-22, "Appointment of Veterans 
Service Organization as Claimant's Representative," or VA 
Form 21-22a, "Appointment of Attorney or Agent as Claimant's 
Representative" for representation initiated on or after 
June 23, 2008.  As the veteran retained Mr. Hornsby after 
June 2008, a VA Form 21-22a is required for Mr. Hornsby to 
serve as the veteran's representative.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.



REMAND

The veteran requested a hearing in his substantive appeal, 
which he initially indicated he would like in Washington, 
D.C.  However, in October 2008, it was indicated that the 
veteran wanted his hearing held in Tennessee.  Under these 
circumstances, a hearing at the RO should be provided.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
a member of the Board at the Nashville, 
Tennessee RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

